                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION
                          Civil Action No. 4:17-cv-112-FL



 BARBARA L. ROBINSON, M.D.,                        )
                                                   )
                       Plaintiff,                  )
                                                   )
        vs.                                        )
                                                   )   ORDER ON THE DEFENDANT’S
 JOHN MARK WILLIAMS, M.D., in his                  )   UNOPPOSED MOTION TO MODIFY
 official and individual capacities,               )   THE CASE MANAGEMENT ORDER
                                                   )
                       Defendant.                  )

       FOR GOOD CAUSE SHOWN, in accordance with the standards set forth in Rule

6(b)(1)(A) of the Federal Rules of Civil Procedure, the Court grants the defendant’s Unopposed

Motion to Modify the Case Management Order in this case. The Case Management Order is

modified as follows:

        a)     All discovery shall be commenced in time to be completed by October 21,

               2019;

        b)     Disclosures required by Federal Rue of Civil Procedure 26(a)(2), including

               reports from retained experts, shall be served by the defendant by September

               16, 2019;

        c)     All potentially dispositive motions shall be filed by December 4, 2019.
                       23rd DAY OF ___________
       SO ORDERED THIS _____        August     2019.


                                           __________________________________________
                                                United States District Court Judge
